Title: To George Washington from William Heath, 1 June 1783
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Newburgh , June 1. 1783.
                  
                  Permit me to lay before your Excellency several votes of a board of officers consisting of the generals and officers commanding regiments and corps in the cantonment of New Windsor, passed yesterday, and also a copy of the report of a committee appointed to confer with the contractors respecting the agreement made between the contractors and the army in January last, and certain abuses in the issue of provisions, &ca and to request that your Excellency will be pleased to cause this army to be discharged from the said agreement for the reasons mentioned, and that they be put on the footing of the original contract with Mr Morris—and also order such measures to be adopted as to your Excellency may seem proper for investigating the infamous charge made by Mr Smith against some of the officers of the army, that if possible the individuals may be discovered, and the general scandal wiped from the army.  I have the honor to be, With great respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                     M. General
                     
                  
                Enclosure
                                    
                     
                        
                           16 January 1783
                        
                     
                     Articles of agreement made and entered into this Sixteenth day of January in the Year of our Lord One thousand seven hundred and Eighty three Between Brigadier General John Greaton, Henry Jackson Esquire Colo. of the fourth Massachuetts Regiment, Nicholas Fish Esquire Major of the Second New York Regiment in behalf of the first, third, fourth, fifth, Sixth Seventh & Eighth Regiments of the Massachusetts Line, the first & Second Regiments of the New York Line, the first & Second Regiments of the New Jersey Line, the first & Second Regiments of the New Hampshire Line and the Detachment of the Maryland Line now cantoned in the vicinity of New Windsor on the first part, and Daniel Parker & Company Contractors with the Honble Robert Morris Esquire for the Supply of the Rations to the Army of the United States on the Second part Witnesseth
                     FirstThat the parties of the first part do by these presents agree for themselves & the Several parties abovementioned to receive of the parties of the Second part either of the following Articles at the prices affixed to them Respectively in lieu of Rum & Vinegar that may be due on the Contract made with the Financier.Secondly.All the Rum & Vinegar that is not issued by the parties of the Second part, Shall be Accounted for to the parties of the first part, at the prices stated in the Contract with the Financier.Thirdly.West India Rum at the prime cost in Boston, with two Shillings and one penny Lawful Money of New England per Gallon Allowance for risque, wastage, & transportation & twenty per Cent Advance both for the prime cost and transportation.Indian Meal at three & One half Ninetieths of a dollar per quart.Flour at three & one half Ninetieths of a dollar per pound Weight.Pease at two & One half Ninetieths of a dollar per pint.Soap at Eleven & One half Ninetieths of a dollar per pound Weight.Fourthly.The parties of the second part will furnish such quantities of some one or more of the above enumerated Articles at all times. when the Troops above recited shall draw provisions from the different Commissaries that are Appointed by them to issue provisions to the Troops. it is however understood that the parties of the second part do furnish all those Articles when the same can be procured, and the parties of the Second part will furnish the Several Articles in a Just & Equitable proportion thro’ the Year, but it shall be at their Election, at what time they shall issue either of them except the West India Rum which is fixed in the 7th Article.Fifthly.That no other than full & Compleat Rations agreable to the commutation before mentioned shall at any time be issued.Sixthly.It shall be at the Election of the parties of the first part to receive such quantity of Soap only as may be agreable to them, and they shall receive the remainder (provided they take but a part in Soap) in such one of the remaining Articles as the parties of the Second part may have in Store.Seventhly.The parties of the first part shall receive one Gill of West India Rum per Week at the Rate agreed upon, and if demanded the parties of the Second part shall issue two Gills of West India Rum per Week, provided the same can be purchased at any price within Two hundred and fifty Miles of the place where the same may be issued.Eighthly.The parties of the second part will demand no more on any of the West India Goods, Cloths Linen & other Articles that they may have in Store for Sale, which the parties of the Second part may want for their Own use and Consumption, than twenty per Cent neat profits on the Cost & Charges this advance the parties of the first part Accede to and are Satisfied with from these considerations the parties of the Second part expect to have a preference by the parties of the first part in all their purchases.Ninthly.The Books of the parties of the Second part shall at all times be open for the Inspection of the Officers, that may be Appointed by the parties of the first part, that no one of the above mentioned Articles may be Charged at a higher Rate than is herein agreed upon.Tenthly.The parties of the First part may for certain purposes when Necessary detain the Rum & Vinegar, giving the parties of the second part Notice when such detention shall Commence & End.Eleventhly.The parties of the Second Part shall issue the Vinegar due on the Contract with the Financier within Ten days after the Hudsons River shall be so free of Ice that Boats may pass.
                     The Parties to these presents pledge themselves to each other for the fulfilment of this agreement. In Witness whereof they have interchangeably set their hands
                     
                        Danl Parker & Co.
                        
                     
                  
                  
                Enclosure
                                    
                     
                        New Windsor Cantonment May the 30. 1783.
                     
                     The committee appointed by the generals and commanding officers of regiments and corps in this cantonment, to enquire into the cause of the bad quality and irregular supplies of provision, and the great advance on goods sold by the contractors for cash and the expected pay for the present year.
                     Report,
                     That they have waited on Mr Flint and Mr Smith at Newburgh—Mr Smith informs that the supply of bad salt provision has been unavoidable, not being able to procure better, or fresh—that every inconvenience has arisen for want of an intendant or inspector, agreeable to the contract, whose duty is to receive or reject the provisions, and if not furnished good in regular and due time, that he should purchase at any price and the contractors were obliged to pay the expence.  That there was on hand of the same kind of salted provision sufficient for the 29. and 30. instant only; after which he expected a quantity of good salt beef, pork and cod-fish, with some small proportion of fresh beef, sufficient to supply the army until the middle of June, when it was expected any quantity of fresh beef may be procured.  That the army has been supplied with the full quantity of vinegar for the present month, and that there will be a regular supply in future.  That a quantity of candles had arrived and he was in hopes of continuing a supply of that article.
                     From the invoices of rum purchased at Boston and Philadelphia it appears that no considerable quantity has been commuted for, or sold at a higher price than agreed to by a former committee—That a quantity had just arrived from New York, which would come much lower.
                     Mr Smith assures us that no goods have been sold for cash, or orders for the month of January pay, at a greater advance than twenty per cent on the cost and charges; and that he will continue to supply the army for cash, agreeable to contract.  But that he considered the expected pay as matter of speculation only, and not confined to the agreement with the army.
                     On Mr Smith being asked respecting the report prevailing in the army of ten per cent, or other allowances made to some officers of the army, for them to induce their soldiers to lay out their expected pay; he assures us, the matter was first mentioned to him by several officers who said they had been offered it by other traders—at first he spurned the idea, but on consideration of having a large quantity of goods on hand and being told by the officers, that it was an easy matter to lay an advance on them, he accepted their proposals in supplying the goods.  Mr Smith was then asked if he had laid an advance on his goods in consequence of this allowance to officers, he assures us he did not—that the sacrifice was his own.
                     In consequence of a complaint made on the morning of the 30. instant of a number of cattle being sent to the issuing-commissary which were of a very bad quality, we have inspected them, and report, that they are exceeding poor and not fit to be issued.  (Signed)
                     
                        J. Greaton B. Genl
                        H. Jackson Colo.
                        Thos Landsdale Major
                        Richd Cox Major
                     
                     
                        (Copy)
                     
                  
                  
                Enclosure
                                    
                     
                        New Windsor Cantonment May 31st 1783
                     
                     At a meeting of the Generals and Officers commanding Regiments and Corps (by order of Major General Heath) to recieve the report of their Committee appointed at a former meeting, to enquire into certain abuses in the Issues of Provisions &c. &c.
                     Said Report being read and considered.
                     Voted.
                     As the opinion of the Board, that from said Report (connected with other Evidence) the agreement entered into by the Army with Mr Parker & Company Contracters in January last, is broken and violated on the part of the said Contracters, and of consequence rendered unobligatory on the part of the Army
                     Voted.
                     That the Honorable Major General Heath be desired to communicate this opinion and a Copy of the Report referred to; to the Commander in Chief, and in behalf of the Troops of this Cantonment request that he would be pleased to cause the Army (or this part of it) to be put on the footing of the original Contract with Mr Morris, and also to inform the General, that if the Contractors object to this being done without an Investigation of the matter, we are ready to make out the Particular charges when called for.
                     Voted
                     That the Commander in Chief be also requested, that he would please to direct an enquiry into the infamous charge made by Mr Smith, on some of the Officers of the Army, that if possible the Individuals may be discovered, and the General Scandal Wiped from the Army.
                     
                        John Paterson, B. General, President
                        
                     
                  
                  
               